DETAILED ACTION

1.	Claims 1-13, 15, and 16 are presented for consideration.

Claim Objections

2.	Claim 13 is objected to because of the following informalities:  “the program instructions” should be corrected as “the instructions”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  It appears claim 13 would reasonably interpreted by one of ordinary skill as a system of software per se, failing to fall within a statutory category of invention.  Applicant’ specification discloses processing unit implemented by software, and in the context of the disclosure and claims in question, one of ordinary skill would reasonably interpret these terms as software applications.  Also, the BRI of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01, when the broadest reasonable interpretation of a claim covers a signal per se, the claim is non-statutory under 35 US.C. § 101. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  As such, the device of software alone is not a machine, it is clearly not a process, manufacture nor composition of matter [ Please see MPEP 2106 ].

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 5, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. [ US Patent Application No 2020/0099733 ].

5.	As per claim 1, Chu discloses the invention as claimed including a method for playing on a player of a client device a content streamed in a network [ i.e. stream content segments to a client device at a content player application ] [ 140, Figure 1; and paragraph 0040 ], said content consisting of a sequence of segments available in a plurality of quality levels [ i.e. streaming bitrate can be different for different sets of segments of the streaming content ] [ Figure 8; and paragraph 0034 ], the player being configured to request segments at a selectable quality level [ i.e. requests bitrate ] [ paragraphs 0024, and 0040 ]; the method being characterized in that it comprises performing by a processing unit of the client device:
	(a) obtaining from the network a model approximating an Adaptive BitRate, ABR, logic for choosing said quality level of the segments as a function of at least one parameter representative of a segment reception rate [ i.e. to use machine learning models to provide dynamic ABR selections for content streaming in a way that optimizes for both user experience and user engagement ] [ 160, Figure 1; and paragraphs 0008, 0069, and 0077-0080 ];
	(b) determining, according to said obtained model, a first quality level at which the
player would have requested a current segment if the player was applying said ABR logic [ i.e. ABR can be selected based on predictive models of user streaming behaviors ] [ paragraphs 0027, and 0061-0065 ];
	(c) configuring the player to select said first quality level as quality level for
requesting segments [ i.e. the client receives the bitrate for the next segment, then downloads the next segment at the selected bitrate ] [ paragraphs 0094 ].

6.	As per claim 2, Chu discloses wherein said ABR logic is defined by a first function of said at least one parameter representative of a segment reception rate, said model approximating the first function, and step (b) being performed by applying the obtained model to said at least one parameter representative of a segment reception rate [ paragraphs 0074 and 0075 ].

7.	As per claim 4, Chu discloses wherein said model is trained from a database of training examples each associating a vector of measured parameters representative of a segment reception rate with the corresponding quality level subsequently chosen by a player applying said ABR logic [ i.e. cluster content with similar sets of properties ] [ paragraph 0057 ].

8.	As per claim 5, Chu discloses wherein said model is trained by a server of the network, step (a) comprises receiving the trained model from the server, said training examples being collected by the server from client devices of the network with any player applying said ABR logic [ i.e. building an ML model and training a learning agent based on the ML model, the learning agent is deployed in real time while content streaming is performed on a user device running a content player application ] [ paragraphs 0025, and 0094 ].

9.	As per claim 8, Chu discloses wherein step (c) comprises receiving from the player a request for said current segment at the selected first quality level [ i.e. first content segment can select a bitrate of 1 Mb/s ] [ paragraph 0063 ].

10.	As per claim 9, Chu discloses wherein the client device comprises a first buffer (M1) for storing segments in a format adapted for transferring within the network, the method comprising a step (d) of providing the requested current segment from the first buffer (M1) [ i.e. store content ] [ paragraphs 0049, and 0073 ].

11.	As per claim 13, it is rejected for similar reasons as stated above in claim 1.

12.	As per claim 15, it is rejected for similar reasons as stated above in claim 1, furthermore, Chu discloses playing on a player of a client device a content streamed in a network [ Figure 1; and paragraph 0025 ].

13.	As per claim 16, it is rejected for similar reasons as stated above in claim 1, furthermore, Chu discloses computer program product is executed on a computer [ paragraph 0068 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 3, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. [ US Patent Application No 2020/0099733 ], in view of Hallmarker et al. [ US Patent Application No 2020/0351180 ].

15.	As per claim 3, Chu does not specifically disclose wherein said player implements said ABR logic, but is configured to not apply it.  Hallmarker discloses wherein said player implements said ABR logic, but is configured to not apply it [ i.e. ABR-level never takes place ] [ Abstract; and paragraph 0020 ].  It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Chu and Hallmarker because the teaching of Hallmarker would enable provide an improved method for ABR adjustment which facilitates live distribution of media content [ Hallmarker, paragraph 0009 ].

16.	As per claim 6, Chu in view of Hallmarker discloses a method according to claim 3, furthermore, Chu discloses the method comprising a previous step (a0) of playing on the player of the client device a content streamed in a network while applying said ABR logic so as to generate training examples, then providing the generated examples to the server [ i.e. training a learning agent based on the ML model, the learning agent is deployed in real time while content streaming is performed on a user device running a content player application ] [ paragraphs 0025, and 0043 ], and Hallmarker discloses wherein one of steps (a) to (c) comprises configuring the player to not apply the ABR logic [ Abstract; and paragraph 0020 ].

17.	As per claim 7, Hallmarker discloses wherein configuring the player to not apply the ABR logic is performed if said client device is selected by the server among client devices of the network [ paragraphs 0018, 0042, and 0051 ].

18.	As per claim 12, Hallmarker discloses comprising before step (d), if said next segment is not present at said first quality level in the first buffer (M1), fetching said next segment at said first quality level from the network [ i.e. determine if available resources in the network are sufficient to sustain an upshift ABR-level for the client device ] [ Abstract; and paragraph 0043 ].


19.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. [ US Patent Application No 2020/0099733 ], in view of Mamidwar et al. [ US Patent Application No 2015/0113158 ].

20.	As per claim 10, Chud does not specifically disclose wherein the client device further comprises a second buffer (M2) for storing segments in a format adapted for being played by the player, said current segment being provided at step (d) to said second buffer (M2).  Mamidwar discloses wherein the client device further comprises a second buffer (M2) for storing segments in a format adapted for being played by the player, said current segment being provided at step (d) to said second buffer (M2) [ i.e. queues 214A-D ] [ Figure 2; and paragraphs 0044, and 0054  ].  It would have been obvious to a person skill in the art before the effective filing date to combine the teaching of Chu and Mamidwar because the teaching of Mamidwar would enable to rapidly adapt the bit rate associated with the AV traffic, and therefore may be able to better compensate for rapidly fluctuating network conditions [ Mamidwar, paragraph 0012 ].

21.	As per claim 11, Mamidwar discloses wherein said parameter representative of a segment reception rate is chosen among a buffer level of the first buffer (M1) and/or of the second buffer (M2) and a bandwidth [ paragraphs 0023, and 0054 ].

Response to Arguments

Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.

22.	As per remarks, Applicants’ argued that (1) the cited portions of Chu fail to anticipate, disclose, or suggest a model for “choosing said quality level of the segments as a function of at least one parameter representative of a segment reception rate as recited in the claims.
As to point (1), the specification of the instant application discloses parameter representative of a segment reception rate is a monitor parameter, which can be any parameter illustrating the capacity of the device 11 and/or of the network 1 to receive the segments, as mentioned, the known ABR logics generally uses as a parameter a buffer level and/or a bandwidth, col 11, lines 4-13.  In this case, Chu clearly discloses the ABR controller determines a bitrate based on network data, content data, and/or user data [ paragraph 0024 ], and functions to determine a bitrate for streaming content, the output bitrate can depend on the user, the network, the content and/or any suitable component, the output bitrate can be optimized based on recent throughput measurements, playback buffer state, recent segment download times, network bandwidth, etc… [ paragraphs 0033-0039 ].  As such, the claimed as written, unpatentable over the cited prior art.


23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446